internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-145477-01 date june legend decedent state county department date date state statute state statute state statute sister settlor trust dollar_figurew dollar_figurex dollar_figurey dollar_figurez dear this letter is in response to your authorized representative’s letter dated date your representative requests a ruling that the value of the assets held in trust on the date of decedent’s death is includible in the decedent gross_estate accordingly pursuant to sec_1014 the basis of each asset held in trust is increased to its fair_market_value as of decedent’s date of death facts according to the facts submitted decedent a united_states citizen died on date a resident of county state at the time of his death decedent resided in a long-term care facility in county department the county department of social services paid the expenses of decedent’s care under the federal medical assistance medicaid program several years prior to his death decedent was injured in a vehicular accident that resulted in severe permanently disabling injuries a lawsuit was brought against a hospital relating to the care that decedent received at the time of the accident the case was settled on date under the terms of the settlement agreement decedent received a lump sum payment of dollar_figurex after reduction for attorney fees and expenses pursuant to the court order approving the settlement the funds were paid to decedent’s sister sister as the trustee of trust an irrevocable supplemental needs trust established in accordance with state statue and to receive the settlement proceeds and to administer the proceeds for decedent’s benefit settlor as guardian-ad-litem for decedent established trust article of trust provides that because of the nature of the disability of the decedent at the time of execution of the trust it is settlor’s intent that the special provisions of the trust be strictly enforced it is the settlor’s intent that the decedent shall receive all government entitlements that the decedent would otherwise be entitled to but for distributions under the terms of trust settlor intends that trust conform to state statute and state statute and u s c sec_1396p d a article of trust provides that the income of trust is to be distributed for the benefit of decedent but only in accordance with the strict limitations of trust the income is to be distributed for the special needs of the decedent that are not provided for by government entitlements and as defined by trust it is intended that any distribution be made with a recognition of the special needs of the decedent who because of the nature of his disability will be dependent on government entitlements for life article provides that except as otherwise provided in trust there is to be no invasion of principal except in the trustee’s discretion and pursuant to order of the court which has jurisdiction over the guardian of the decedent trustee has the right to invade principal up to the sum of dollar_figurey annually for any supplemental needs such use of principal may be made to supply services and items of need not otherwise provided through government entitlements and consistent with the use of funds as provided in trust it is the intention of settlor to supplement rather than supplant government entitlements notwithstanding the trustee shall have the discretion to invade principal for the exclusive purpose of obtaining transportation for the decedent the type of transportation will be for example the purchase of a motor_vehicle appropriate to the special needs of the decedent under article it shall be a priority of the trustee to ensure and maintain proper housing for the decedent the trustee is to have discretion to invest principal or accumulated income in appropriate housing subject_to the restrictions set forth by court order the trustee is encouraged to invest in property in whatsoever form as will maintain the decedent in a home-like environment homestead or home-like environment shall not include nursing homes or institutions of any facility which would be financed by government entitlements but for the investment made under the terms of trust additionally the trustee is to allocate funds to be used in order to provide modifications which would make the home more accessible and comfortable for a person with a disability there shall be no invasion restrictions with regard to housing modifications the trustee shall have sole discretion with regard to determining the reasonableness of a financial allocation for a housing modification without court approval under article the trustee has discretion to reimburse from trust income only any member_of_the_family or friend who needs payment for travel arrangements in order to visit with the decedent if the decedent cannot travel to them for any reason whatsoever it is the intent of the settlor that decedent’s expenses be paid to permit him to travel to his family and friends when possible it is settlor’s intent that the trustee be instructed to use funds to encourage family members to visit by providing reasonable reimbursement if necessary for payment of travel arrangements for this purpose article provides that upon the death of the decedent the trustee may pay expenses of the decedent’s last illness not covered by governmental and or private insurance programs and funeral and all administrative expenses relating to trust including reasonable attorney’s and accountant’s fees if in the trustee’s sole discretion other satisfactory provisions have not been made for the payment of such expenses article further provides that state shall be reimbursed for medical assistance provided to the decedent during his lifetime as consistent with federal and state law the remaining principal and accumulated income shall be distributed pursuant to the laws of state with regard to intestate distribution if there are no intestate distributees then the residue of trust is to be distributed to a charitable_organization that qualifies as such under sec_501 of the internal_revenue_code the trustee shall have the right to designate which qualifying charitable_organization shall receive the funds at the time of decedent’s death the value of trust assets was dollar_figurez following decedent’s death department reported that the amount of medical assistance provided to decedent during his lifetime totaled dollar_figurew an amount greater than dollar_figurez therefore in accordance with article of trust the department requested that the balance of the trust corpus after payment of final expenses be paid to department as partial reimbursement for the medical assistance provided decedent during his lifetime trustee intends to sell the appreciated assets held in trust’s investment account and use the proceeds to reimburse the department discussion sec_1014 provides in relevant part that the basis_of_property in the hands of a person acquiring the property from a decedent shall if not sold exchanged or otherwise_disposed_of before the decedent’s death by such person be the fair_market_value of the property at the date of decedent’s death sec_1014 provides that for purposes of sec_1014 property is considered to have been acquired from or to have passed_from_the_decedent if the property was acquired from the decedent by reason of death form of ownership or other conditions including property acquired through the exercise or non-exercise of a power_of_appointment and the property is required to be included in determining the value of the decedent’s gross_estate under chapter of subtitle b of the internal_revenue_code see also sec_1_1014-2 of the income_tax regulations sec_1_1014-1 provides that the purpose of sec_1014 is in general to provide a basis for property_acquired_from_a_decedent which is equal to the value placed upon the property for purposes of the federal estate_tax accordingly the general_rule is that the basis_of_property acquired from a decedent is the fair_market_value of such property at the date of the decedent’s death or if the decedent’s executor so elects at the alternate_valuation_date as prescribed in sec_2032 property_acquired_from_a_decedent includes principally property_acquired_by_bequest_devise_or_inheritance and in the case of decedent’s dying after date property required to be included in determining the value of the gross_estate under any provision of the internal_revenue_code sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_20_2033-1 of the estate_tax regulations provides that the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death includes under sec_2033 the value of all property whether real or personal tangible or intangible and wherever situated beneficially owned by the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_20_2036-1 provides that the use possession right to the income or other enjoyment of the transferred property is considered as having been retained by or reserved to the decedent to the extent that the use possession right to income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit the omnibus_budget_reconciliation_act_of_1993 pub_l_no b 107_stat_312 pincite u s c sec_1396p d provides for the establishment of supplemental needs trusts snts the corpus of which can be used for the benefit of a disabled person without jeopardizing his or her eligibility for government benefits under the statute an snt established for a beneficiary who is under age with the beneficiary’s own funds is not treated as an available resource for purposes of determining medicaid eligibility if the trust contains a payback provision providing that before any assets that remain in the trust at the death of disabled beneficiary can be distributed to any remainder beneficiaries of the trust the state is required to be paid the amounts remaining in the trust up to the amount of all medical assistance paid on behalf of the beneficiary under a state plan see u s c sec_1396p d a under u s c sec_1396p a a lien may be imposed against the property of the individual on account of medical assistance paid or to be paid on the individual’s behalf under a state plan for purposes of this section the estate of the individual with respect to which a lien may be imposed includes all real and personal_property and other assets included in the individual’s estate as defined for purposes of the applicable state law and may include at the option of the state any real and personal_property and other assets in which the individual had any legal_title or interest at the time of his death including assets conveyed to a survivor heir or assign of the deceased individual through joint_tenancy tenancy_in_common survivorship life_estate living_trust or other arrangement state statute grants public welfare officials the right to bring an action against the estate of a decedent to recover the cost of public assistance or care provided such person in the present case the funds contributed to trust were awarded to the decedent as compensation_for decedent’s personal injuries and were contributed to the trust by decedent’s guardian acting on his behalf thus for purposes of sec_2036 decedent was the transferor of the funds transferred to the trust under the terms of the trust the trustee is required to expend trust income and corpus exclusively for the decedent’s benefit during his lifetime pursuant to definite standards governing expenditure of income and invasion_of_corpus contained in the trust instrument further on decedent’s death the trustee is required to reimburse the appropriate state program for the costs of public assistance provided the decedent the decedent’s estate would otherwise be liable for these amounts accordingly we conclude that the value of the trust corpus on the date of decedent’s death is includible in the decedent’s gross_estate under sec_2036 cf arrington v united_states 108_f3d_1393 the amount_paid by the trust to department as reimbursement for medical assistance provided to decedent is deductible under sec_2053 allowing an estate_tax deduction for claims against the estate further the trust assets held in trust on the date of decedent’s death that are includible in decedent’s gross_estate as discussed above constitute property acquired from the decedent by reason of decedent’s death within the meaning of sec_1014 therefore the basis of the assets in the hands of the trustee of the trust is the fair_market_value of the property at the date of decedent’s death or alternate_valuation_date if applicable this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office sincerely yours george masnik branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc cc -9-
